NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                            NOV 27 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

JERRY GREER; JENNIFER GREER,                    No. 12-35056

              Plaintiffs - Appellants,          D.C. No. 1:10-cv-03090-PA

  v.
                                                MEMORANDUM*
STATE FARM FIRE AND CASUALTY
INSURANCE COMPANY,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                          Submitted November 5, 2013**
                                Portland, Oregon

Before: M. SMITH and HURWITZ, Circuit Judges, and MAHAN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James C. Mahan, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      Jerry and Jennifer Greer appeal a summary judgment dismissing their claims

against State Farm Fire and Casualty Company and awarding State Farm $213,210

on its counterclaim. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      In seeking replacement costs for their home from State Farm, their insurer,

the Greers submitted a fraudulent construction contract. The Greers recklessly

misrepresented a material fact by sending State Farm the forged contract, Millikin

v. Green, 583 P.2d 548, 550 (Or. 1978) (en banc); Santilli v. State Farm Life Ins.

Co., 562 P.2d 965, 967 (Or. 1977), and State Farm justifiably relied on that

contract in paying replacement costs. Cocchiara v. Lithia Motors, Inc., 297 P.3d
1277, 1286 (Or. 2013) (en banc); Crawford v. Standard Ins. Co., 621 P.2d 583,

586 (Or. Ct. App. 1980). State Farm was entitled to the amount paid in reliance on

the misrepresentation, Or. Rev. Stat § 742.208, and therefore properly received

judgment on its counterclaim. The Greers’ material misrepresentation also voided

the insurance policy. Or. Rev. Stat § 742.208. Their claim for personal property

loss under the policy was therefore correctly dismissed.

      AFFIRMED.




                                         2